UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 16, 2009 SPHERION CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-11997 36-3536544 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation or organization) File Number) Identification No.) 2050 Spectrum Boulevard Fort Lauderdale, Florida 33309 (Address, including zip code, of Principal Executive Offices Registrants telephone number, including area code: (954) 308-7600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.02. DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. On February 16, 2009, the Compensation Committee of the Board of Directors of Spherion Corporation (the Company) approved the Companys 2009 Variable Pay Plan (the Plan). Under the Plan, the 2009 annual incentive awards for all of our executive officers will be based 80% on earnings per share targets and 20% on individual and operational goals. EPS goals are reflected in the following chart: Spherion AdjustedEPS (80% of Variable Pay Opportunity) Adjusted EPS from continuing % of EPS Goal Level operations Component Awarded Success * 200 % Achievement * 150 % Target * 100 % Below Target * 50 % Threshold * 10 % Below Threshold * 0 % * Confidential terms omitted and provided separately to the Securities and Exchange Commission. The 2009 annual incentive award target for each executive officer, expressed as a percentage of the individuals base salary, is as follows: 100% for Roy G. Krause, 80% for Mark W. Smith and William J. Grubbs, and 60% for John D. Heins. On February 17, 2008, the Compensation Committee granted restricted stock units (RSUs) and stock options, under the Companys 2006 Stock Incentive Plan, to its principal executive officer, principal financial officer and the other executive officers named in the table below in the amounts indicated: Equity Grants Name RSUs Granted Stock Options Granted Roy G. Krause (PEO) 300,000 300,000 Mark W. Smith (PFO) 250,000 100,000 William J. Grubbs 250,000 100,000 John D. Heins 125,000 50,000 The RSUs vest as follows: (i) 150,000 for Mr. Krause, Mr. Smith and Mr. Grubbs, and 75,000 for Mr. Heins vest in full on February 17, 2012; (ii) 100,000 for Mr. Krause, 67,000 for Mr. Smith and Mr. Grubbs, and 33,500 for Mr. Heins vest in three equal annual installments beginning on the first anniversary of the grant date and (iii) 50,000 for Mr. Krause, 33,000 for Mr. Smith and Mr. Grubbs, and 16,500 for Mr. Heins vest in three equal annual installments beginning on the first anniversary of the grant date, subject to the achievement of certainperformance targets. The stock options are exercisable in three equal annual installments beginning on the first anniversary of the grant date at an exercise price of $1.40 per share and expire seven years from the grant date. 2 ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (c) Exhibits Exhibit No. Description 10.1 Spherion Corporation 2009 Variable Pay Plan (portions of this exhibit have been omitted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment). 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPHERION CORPORATION Date: February 20, 2009 By: /s/ Mark W. Smith Executive Vice President and Chief Financial Officer 4
